Title: Continental Congress Draft of a Proclamation by President of Congress, [24 June 1783]
From: Continental Congress,Hamilton, Alexander
To: 


[Philadelphia, June 24, 1783]
Whereas a body of armed soldiers in the service of the United States quartered in the barracks of this city having mutinously renounced their obedience to their officers did on Saturday the twenty first instant proceed under the command of their sergeants in a hostile and threatening manner to the place in which Congress were assembled and did surround the same with guards, and Whereas Congress in consequence thereof did immediately resolve
insert the resolution
and whereas Congress did at the same time appoint a Committee to confer with the said Supreme Executive council on the practicability of carrying the said resolution into due effect,
And Whereas the said Committee have reported to me that they have not received satisfactory assurance of prompt & vigorous exertions for the purposes above-mentioned—
